Adams, J.:
The right of a railway company to make reasonable rules and regulations in the management of its business, especially in the carriage of passengers, is so generally recognized that it is no longer questioned by any one. And it is equally well settled in this State *456that the propriety of a given rule or regulation thus made is a question of law to be determined by the court. (Hibbard v. N. Y. & E. R. R. Co., 15 N. Y. 455; Elmore v. Sands, 54 id. 512; Townsend v. N. Y. C. & H. R. R. R. Co., 56 id. 295 ; Barker v. C. P., N. & E. R. R. R. Co., 151 id. 237; Muckle v. Rochester R. Co., 79 Hun, 32.)
In this particular case the rule which the defendant had adopted, and which required passengers, for their own protection and safety, to take seats inside the cars instead of standing upon the rear platform, was obviously reasonable and proper, and it was so regarded by the learned trial court. This being the case, it follows that its enforcement by the defendant in any reasonable manner, even to the forcible expulsion from its cars of passengers who refused to comply with its requirements, was justifiable. (Hill v. S., B. & N. Y. R. R. Co., 63 N. Y. 101; Peck v. N. Y. C. & H. R. R. R. Co., 70 id. 587.)
It is contended, however, that, even conceding the reasonableness of the rule in question, and the right of the defendant to adopt the same, its enforcement in this particular instance was unreasonable, and that, consequently, an unjustifiable assault was committed upon the plaintiff for which the defendant is liable. The single question, therefore, which is brought up for review upon this appeal, and which we are called upon to determine, is, whether the trial court, in the circumstances of this case, was justified in submitting the proposition above stated as a question of fact to the jury.
At the first blush it would seem that a passenger upon a street car who asserts that he is suffering from illness of any kind ought to be permitted to ride wherever he would suffer the least inconvenience and discomfort, even if some rule of the carrier is thereby violated. But what would be the inevitable result if such a theory were adopted and put into actual practice ? Street railroad companies, like the defendant, would establish rules designed to regulate and facilitate the business for which they were incorporated, as well as to promote the safety of passengers riding upon their cars ; courts would declare such rules proper and reasonable, and yet anybody and everybody who preferred to ride upon the platform of a car might do so by simply informing the conductor that he was suffering from a headache and did not consider it conducive to his health or *457agreeable to his inclination to go inside. And thus a rule which, in the interest of the traveling public, ought to be rigidly enforced would soon become a dead letter as to every person who, for any reason, desired to evade the same. For, if its enforcement was attempted under circumstances such as have been suggested by way of illustration, it would only be necessary for a party ejected to bring an action for damages, swear that he was suffering from some trifling ailment, and his right to recover would be indisputably established, as from the very nature of things it would be impossible to prove that his statement was untrue.
We are not aware that the precise question which this case presents has ever been expressly decided in this State; but it seems illogical to hold that a railroad company may make reasonable rules for the management of its business, but that if it enforces the same it will do so at its peril; and this seems to be the view which the courts have entertained in passing upon analogous questions.
In the case of Hibbard v. N. Y. & E. R. R. Co. (supra), which was an action to recover damages for the ejection of a passenger who had refused to exhibit his ticket to the conductor a second time, in compliance with a rule requiring him so to do, and which the court held was a reasonable rule, Denio, Ch. J., uses this significant language : “ I am of opinion that it was lawful for this railroad company to require that persons engaging passage in its cars should show their tickets whenever required by the company’s servants intrusted with that duty, upon pain of being left to travel the remaining distance in some other way, in case of refusal. 1 do _ not thinh it was correct for the judge to leave it to the jury as he did whether the request to show the ticket a second time was reaso?iable. The regulation required that it should be shown when requested by the conductor, a/nd the question for the cou/rt to determine was whether that regulation was lawful.”
And in the same case Comstock, J., says: “ How, it may be asked, is it to be proved that the conductor knew the passenger had paid his fare, .if he refuses to exhibit the ordinary evidence of the fact? It can only be proved by showing that the ticket had already been shown to the conductor on some former occasion, or that the passenger himself or some third person informed him *458that the fare had been paid. I know of no other mode of getting at the fact; but the moment we admit a/ny or all of these modes of inquiry, the regulation itself becomes entirely worthless. The conductor clearly is not bound to take the word of a passenger who refuses to coxnply with the regulation, nor the word of a third person. * * * ”
In Townsend v. N. Y. C. & H. R. R. R. Co. (supra) a passenger purchased a ticket at Sing Sing for Rhinebeck, and took the defendant’s train at the former station. He gave up his ticket to the conductor before reaching Poughkeepsie, where he got off and took another train for Rhinebeck. When required by the conductor of the latter train to exhibit his ticket lie was, of course, unable to do so, and explained the reason why; but the conductor would not accept his statement and demanded the usual fare. This he declined to pay, whereupon he was ejected from the train, and lie subsequently brought his action for damages. The court, Grover, J., said: “ The conductor of the train upon which lie was was not bound to take his word that he had had a ticket showing his right to a passage to Rhinebeck, which had been taken up by the conductor of the other train. His statement to that effect was wholly immaterial, and it was the duty of the conductor to the company to enforce the regulation, as was rightly held by the-trial judge, by putting thepladmtiff off, in case he persistently refused to pay fare. The question is, whether, under the facts found by the jury, resistance in the performance of this duty was lawful on the part of the plaintiff. If so, the singular case is presented, where the regxdation of the company was lawfxd, where the conductor owed a duty to the company to execute it, and, at the same time, the plaintiff had the right to repel force by force and use all that was necessary to retain his seat in the car. * * * ”
Other cases might be cited which, to some extent, at least, would support the conclusion we have reached, which, briefly summarized, is, that where a railroad company has made a rule which can be said, as matter of law, to be a reasonable one, passengers should not be permitted to nullify the same by insisting that, in some particular instance, its enforcement is unreasonable. It is, of course, possible that rules which are reasonable may occasionally result in inconvenience and even hardship to the passenger; but, as *459was said by Bradley, J., in the Muckle Case (supra) : “ The fact that unforeseen causes may sometimes intervene to produce inconvenience does not necessarily render the regulations unreasonable or unsuitable for the purposes in view.”
And it may be added that the fact that the enforcement of rules may occasionally be attended-with inconvenience to the traveling public furnishes no sufficient reason for their non-enforcement at the option of the person inconvenienced, provided the rules are reasonable and proper; but, without attempting to establish a precedent for every possible emergency, it is sufficient to say that the facts of this case do not seem to relieve the plaintiff from the operation of the principle which we think is applicable to and should be, generally speaking, controlling in cases of this character.
As has already been suggested, the defendant’s conductor had nothing but the word of the plaintiff to indicate that the latter was in any physical distress; and, if he was bound to accejff his statement, he would be equally bound to accept the statement of every other person who, for any reason, preferred the platform to the inside of the car. We think that, in the circumstances of this case, he was under no obligation to do this, but that, on the contrary, it was his duty to enforce the rule of the company in whose service he was engaged. If the plaintiff was unwilling to conform to that rule, it was his duty to leave the car. Refusing to do this, the conductor was justified in removing him; and, as it was virtually conceded that no unnecessary force was employed to accomplish his removal, we do not see that any cause of action was made out, and in our opinion the trial court should have so held. (Graville v. M. R. R. Co., 105 N. Y. 525.)
The judgment and order should be reversed and a new trial directed, with costs to abide the event.
All concurred, except Greek and Ward, JJ., dissenting.